Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the restriction/election filed on 01/14/2022. Claims 1-2, 5, 8, and 10-13 are pending.
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for foreign priority based to JP2017-079778, filed 04/13/2017. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019, 12/09/2019, 12/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part 

Specification
The disclosure is objected to because of the following informalities: ““h” is a maximum image height”, examiner does not see this value or data through the specifications for all of the embodiments in the disclosure. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ““h” is a maximum image height”, this h value or data must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  the claims language “where “ω′” is a half value (rad) of a maximum field-of-view angle”, examiner suggests spelling “rad” to the full word “radians” for the half value (rad) of a maximum field-of-view angle in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, 10, and 12-13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ishizuka (US20140218806A1).
Independent claim 1, an eyepiece comprising three or more lenses provided in order from side of an eye point toward side of an image (see Fig. 3, and Figs. 7a/b, Embodiment 3, table 5; see [0064-0068], [0110-0126] Note - lenses from L4 through L1 are provided in order from side of an eye point e.g. E toward side of an image e.g. IS as shown in figure, and from table 5, surfaces 9 to 3), at least two of the three or more lenses configuring a cemented lens (see Fig. 3, Lens 3 and Lens 2 in that order are cemented together or see Table 5, surfaces 5-6), one of the three or more lenses being an aspherical lens (see Fig. 3, Lens 1 or see Table 1, surfaces 4-5 are aspherical), wherein the following conditional expressions are satisfied,
ω′/(tan-1(h/L))≥2.2  (see [0119]  given 45 degrees, converted to radians is 0.785 rads., Figs. 5a/b given image height h=e.g. 1, table 5 data from distance D surface 1 through 9, gives L e.g. 59.5, gives 46.71)  (1)
ω′≥0.698 (see [0119]  given 45 degrees, converted to radians is 0.785 rads.) (2) where “ω′” is a half value (rad) of a maximum field-of-view angle (see [0119]  given 45 degrees, converted to radians is 0.785 rads.), “h” is a maximum image height (Figs. 5a/b given image height h=e.g. 1), and “L” is a distance from the eye point to the image (table 5 data from distance D surface 1 through 9, gives L e.g. 59.5, gives 46.71).
Claim 2, Ishuzuka teaches invention of claim 1, wherein the three or more lenses (see Fig. 3, and Figs. 7a/b, Embodiment 3, table 5; see [0064-0068], [0110-0126] Note - lenses from L4 through L1 are provided in order from side of an eye point e.g. E toward side of an image e.g. IS as shown in figure, and from table 5, surfaces 9 to 3) comprise a first lens, a second lens, a third lens, and a fourth lens that are provided in order from the side of the eye point toward the side of the image (see Fig. 3, and Figs. 7a/b, Embodiment 3, table 5; see [0064-0068], [0110-0126] Note - lenses from L4, L3, L2 and L1 are provided in order from side of an eye point e.g. E toward side of an image e.g. IS as shown in figure, and from table 5, surfaces 9 to 3), the second lens and the third lens configure the cemented lens (see Fig. 3, second lens e.g. L3, and third lens e.g. L2 are configured as the cemented lens, and see data Table 5, surfaces 5 to 7 that are the second and third lenses as the cemented lens e.g. L3 and L2), and the fourth lens is the aspherical lens (see data Table 5, surfaces 4-5, fourth lens is an aspherical lens e.g. L1 or see Fig. 3, L1 as fourth lens being aspherical).
Claim 5, Ishuzuka teaches invention of claim 2, wherein the second lens has a positive refractive power, and the third lens has a negative refractive power (see Fig 3, second lens e.g. L3 has a positive refractive power and data table 5, surfaces 6-7, gives an approximate focal length e.g. 19.34 which has a positive refractive power, and the third lens has a negative refractive power e.g. L2, and from data table 5, surfaces 5-6, gives an approximate focal length e.g. -11.39 which has a negative refractive power).
Claim 8, Ishuzuka teaches invention of claim 2, wherein each of the first lens, the second lens, and the third lens has a refractive index of 1.7 or greater with respect to a d-line (see Fig. 3, and data table 5, first lens e.g. L4, the second lens e.g. L3, and the third lens e.g. L2 has a refractive index of 1.7 or greater, from the data table 3, surface 8-9 for L4 has a refractive index 1.7, for surfaces 6-7 for L3 has refractive index 1.9, and surfaces 5-6 for lens L2 has a refractive index 1.9).
Claim 10, Ishuzuka teaches invention of claim 1, wherein a lens surface closest to the eye point in the three or more lenses has a convex shape (see Fig. 3, for first lens e.g. L4 closest to the eye point e.g. E has a convex shape surface and see data table 5, surfaces 8-9 for lens e.g. L4 is convex shape).
Claim 12, Ishuzuka teaches invention of claim 1, wherein the following conditional expression is further satisfied, 0.764<t′/L′ (from data table 5, the sum of thicknesses of surfaces 4, e.g. 2.9, surface 6, e.g. 3, surface 7 e.g. 9.3,  and surface 9 e.g. 5.2, give value e.g. 23.2, and from table 5, thickness from surfaces 1 to 9, e.g. 28.9, gives a value e.g. 0.802) (4) where “t” is a sum of center thicknesses of the respective three or more lenses, and “L’” is a distance from the lens surface closest to the eye point in the three or more lenses to the image.
Independent claim 13, a display apparatus provided with an image display device and an eyepiece that enlarges an image displayed on the image display device (see Fig. 3, and Figs. 7a/b, Embodiment 3, table 5; see [0004]), the eyepiece comprising three or more lenses provided in order from side of an eye point toward side of an image (see Fig. 3, and Figs. 7a/b, Embodiment 3, table 5; see [0064-0068], [0110-0126] Note - lenses from L4 through L1 are provided in order from side of an eye point e.g. E toward side of an image e.g. IS as shown in figure, and from table 5, surfaces 9 to 3), at least two of the three or more lenses configuring a cemented lens (see Fig. 3, Lens 3 and Lens 2 in that order are cemented together or see Table 5, surfaces 5-6), one of the three or more lenses being an aspherical lens (see Fig. 3, Lens 1 or see Table 1, surfaces 4-5 are aspherical), 
wherein the following conditional expressions are satisfied,
ω′/(tan−1(h/L))≥2.2 (see [0119]  given 45 degrees, converted to radians is 0.785 rads., Figs. 5a/b given image height h=e.g. 1, table 5 data from distance D surface 1 through 9, gives L e.g. 59.5, gives 46.71) (1)
ω′≥0.698  (see [0119]  given 45 degrees, converted to radians is 0.785 rads.)(2) where “ω′” is a half value (rad) of a maximum field-of-view angle (see [0119]  given 45 degrees, converted to radians is 0.785 rads.) (2) where “ω′” is a half value (rad) of a maximum field-of-view angle (see [0119]  given 45 degrees, converted to radians is 0.785 rads.), “h” is a maximum image height (Figs. 5a/b given image height h=e.g. 1), and “L” is a distance from the eye point to the image (table 5 data from distance D surface 1 through 9, gives L e.g. 59.5, gives 46.71).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bone (US9857557A1) in view of Ishizuka (US20140218806A1).
Independent claim 1, Bone teaches an eyepiece (see col. 9:57:59) comprising three or more lenses provided in order from side of an eye point toward side of an image (see Fig. 6-9, First example, data table Fig. 8; see [Col. 7;3:67-Col. 10:1:62] Note - lenses from L1 through L4 are provided in order from side of an eye point toward side of an image), one of the three or more lenses being an aspherical lens (see table data Fig. 9, first lens 3 is aspherical), wherein the following conditional expressions are satisfied,
ω′/(tan-1(h/L))≥2.2 (see table Fig. 8,  given ω 60 degrees, e.g. 1.0472 in radians, given image height e.g. 0.843, table Fig. 8, thickness object to surface 92, L e.g. 611.3234, gives value e.g. 759.404) (1) 
ω′≥0.698 (see table Fig. 8,  given ω 60 degrees, e.g. 1.0472 in radians) (2) 
where “ω′” is a half value (rad) of a maximum field-of-view angle (see table Fig. 8,  given ω 60 degrees, e.g. 1.0472 in radians), “h” is a maximum image height (see Table Fig. 8, given image height e.g. 0.843), and “L” is a distance from the eye point to the image (table Fig. 8, thickness object to surface 92, L e.g. 611.3234).
Bone does not explicitly teach at least two of the three or more lenses configuring a cemented lens. 
However, Ishuzuka at least two of the three or more lenses configuring a cemented lens ([0053] “The lens L1 is a biconcave lens having a large curvature on the surface facing the image display surface; the lens L2 is a biconvex lens; and the lenses L1 and L2 are paired into a cemented doublet lens”).
Therefore, Ishuzuka teaches at least two of the three or more lenses configuring a cemented lens as it enables having a first group which increases the angle of view even for the observation of small objects, forms magnified virtual images of the object to be observed with a large angle of view, resulting in ready observation of the magnified virtual image ([0023]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the optical lens assembly from inventor Bone to have at least two of the three or more lenses configuring a cemented lens according to the teaching of Ishuzuka for the purpose of having a first group which increases the angle of view even for the observation of small objects, forms magnified virtual images of the object to be observed with a large angle of view, resulting in ready observation of the magnified virtual image (Ishuzuka, [0023]).

Independent claim 13, Bone teaches a display apparatus provided with an image display device ([Col. 1;33:47] “mobile products” include image display device) and an eyepiece that enlarges an image displayed on the image display device, the eyepiece (see col. 9:57:59) comprising three or more lenses provided in order from side of an eye point toward side of an image (see Fig. 6-9, First example, data table Fig. 8; see [Col. 7;3:67-Col. 10:1:62] Note - lenses from L1 through L4 are provided in order from side of an eye point toward side of an image), one of the three or more lenses being an aspherical lens (see table data Fig. 9, first lens 3 is aspherical), wherein the following conditional expressions are satisfied,
ω′/(tan−1(h/L))≥2.2 (see table Fig. 8,  given ω 60 degrees, e.g. 1.0472 in radians, given image height e.g. 0.843, table Fig. 8, thickness object to surface 92, L e.g. 611.3234, gives value e.g. 759.404) (1)
ω′≥0.698 (see table Fig. 8,  given ω 60 degrees, e.g. 1.0472 in radians) (2) 
where “ω′” is a half value (rad) of a maximum field-of-view angle (see table Fig. 8,  given ω 60 degrees, e.g. 1.0472 in radians), “h” is a maximum image height (see Table Fig. 8, given image height e.g. 0.843), and “L” is a distance from the eye point to the image (table Fig. 8, thickness object to surface 92, L e.g. 611.3234).
Bone does not explicitly teach at least two of the three or more lenses configuring a cemented lens. 
However, Ishuzuka at least two of the three or more lenses configuring a cemented lens ([0053] “The lens L1 is a biconcave lens having a large curvature on the surface facing the image display surface; the lens L2 is a biconvex lens; and the lenses L1 and L2 are paired into a cemented doublet lens”, Note – Lenses L1 and L2 are cemented and correspond to first group G1).
Therefore, Ishuzuka teaches at least two of the three or more lenses configuring a cemented lens as it enables having a first group which increases the angle of view even for the observation of small objects, forms magnified virtual images of the object to be observed with a large angle of view, resulting in ready observation of the magnified virtual image ([0023]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the optical lens assembly from inventor Bone to have at least two of the three or more lenses configuring a cemented lens according to the teaching of Ishuzuka for the purpose of having a first group which increases the angle of view even for the observation of small objects, forms magnified virtual images of the object to be observed with a large angle of view, resulting in ready observation of the magnified virtual image (Ishuzuka, [0023]).
Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 11, the prior art from record fails to teach the elements 

recited in claim 11, as follows:

Claim 11, Ishuzuka, and Bone, Ishuzuka combination teaches invention of claim 1, wherein the following conditional expression is further satisfied, 0.78<f/(L−ER)<0.97 (Ishizuka; given from [0113] system f e.g. 18.9, table 5 data from distance D surface 1 through 9, gives L e.g. 59.5, gives 46.71, given from table 5, EP e.g. 25, value e.g. 0.54; Bone; see table Fig. 8, given effective focal length 0.850, table Fig. 8, thickness object to surface 92, L e.g. 611.3234, ER e.g. thickness object 600.200, gives value 0.0764) (3) where “f” is an effective focal distance, and “ER” is an eye relief.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US10606070B2, Bone, related to an ocular optical system, which is capable of shortening a system length without sacrificing a favorable imaging quality and a large half apparent field of view).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872